 

--------------------------------------------------------------------------------

Exhibit 10.2


DESCRIPTION OF DIRECTOR COMPENSATION PROGRAM


Until further revision, our Director Compensation Program is as described in
this Exhibit 10.2, effective after the election of directors at our 2015 Annual
Meeting of Stockholders.


Directors who are not our employees or employees of one of our subsidiaries
receive a $25,000 annual retainer and no meeting attendance fees.  An additional
annual retainer of $7,500 is paid to the Audit Committee Chair; $5,000 to the
Compensation Committee Chair; and $5,000 to the Nominating and Corporate
Governance Committee Chair. For the additional time related to attending
committee meetings, Audit Committee members also receive an annual fee of
$5,000; Compensation Committee members also receive an annual fee of $4,000; and
Nominating and Corporate Governance Committee members also receive an annual fee
of $4,000.


In lieu of stock options that had previously been a part of outside director
compensation, Directors who are not our employees or employees of one of our
subsidiaries receive a grant of Class A common stock equivalent to $50,000
following their election at our annual meeting of stockholders.  Directors can
only sell these shares if, after the sale, they maintain a minimum of $100,000
in value of Class A common stock.
 
Back to Form 10-Q [form10q.htm]
